 

EXHIBIT 10.1

 

FIRST AMENDMENT

TO THE

BARRETT BUSINESS SERVICES, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 

Barrett Business Services, Inc. (the “Company”) wishes to amend the Barrett
Business Services, Inc. Nonqualified Deferred Compensation Plan dated July 1,
2017 (the “Plan”).  

 

Effective as of January 1, 2018 the Plan is amended as follows:

 

1.

Section 2.6 shall be deleted and replaced in it’s entirely with the following:

 

Compensation.  “Compensation” means (select all options that apply):

 

☒Salary

 

☒Bonus

 

☒Other Compensation.

 

☐Commissions

 

2.

Section 2.10(b) shall be deleted and replaced in its entirety with the
following:

 

Form.  For In-Service Date distributions and payments commencing as a result of
a Participant’s Separation from Service on or after the Participant’s Normal
Retirement Date a Participant may elect to have the portion of his Elective
Deferred Account and the corresponding portion of his Employer Matching Account,
if any, related to amounts deferred under a Deferral Election paid to the
Participant in substantially equal annual installments:  

 

☐Over a period of three (3) years;

 

☐Over a period of five (5) years;

 

☐Over a period of ten (10) years; or

 

☒Over a period of up to ten (10) years

 

commencing on the first business day of the seventh month following the
Participant’s Separation from Service.  

 

3.

Section 2.11 shall be deleted and replaced in its entirety with the following:

 

 

Elective Deferred Account.  “Elective Deferred Account” means the bookkeeping
account maintained to reflect the portion of a Participant’s:  (a) Salary, (b)
Bonus, (c) Other Compensation, and (d) Commissions (as selected in Section 2.6),
deferred under the Plan pursuant to Section 3 (as adjusted under Section
4).  The Elective Deferred Account shall be hypothetical in nature and shall be
maintained for bookkeeping purposes only.  Neither the Plan nor the Elective
Deferred Account shall hold any actual funds or assets.

 

1

 

--------------------------------------------------------------------------------

 

4.

Section 3.3 shall be deleted and replaced in its entirety with the following:

 

Amounts Deferred. Commencing on the effective date, a Participant may elect
to:  (complete for each item of Compensation selected in Section 2.6):

 

☒Defer up to 90 % of Salary.

 

☒Defer up to 100% of Bonus.

 

☒Defer up to 100% of Other Compensation.

 

☐Defer up to 100% of Commissions.

 

The amount of Compensation deferred by a Participant shall be credited to the
Participant’s Elective Deferred Account as soon as administratively practicable
after the date the Compensation would be paid to the Participant absent
deferral.

 

IN WITNESS WHEREOF, Barrett Business Services. Inc. has caused the Amendment to
be executed by its authorized officer, effective as specified herein.

 

 

BARRET T BUSINESS SERVICES, INC.                            ATTEST/WITNESS:

By: /s/ Gary E. Kramer                            
                            By: /s/_______________

 

Date: 11/8/17                                            
                           Date: 11/8/17

2

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT

TO THE

BARRETT BUSINESS SERVICES, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 

Barrett Business Services, Inc. (the “Company”) wishes to amend the Barrett
Business Services, Inc. Nonqualified Deferred Compensation Plan dated July 1,
2017 and amended on November 8, 2017 (the “Plan”).  

 

Effective as of January 1, 2018 the Plan is amended as follows:

 

1.

Section 2.20 shall be deleted and replaced in it’s entirely with the following:

 

2.20. In-Service Date. “In-Service Date” means the first business day of any
month at least five (5) years after the end of the period in which the deferred
amount is earned.

 

IN WITNESS WHEREOF, Barrett Business Services. Inc. has caused the Amendment to
be executed by its authorized officer, effective as specified herein.

 

 

BARRET T BUSINESS SERVICES, INC.

By: /s/ Gary E. Kramer

 

Date: 1/2/18

 

ATTEST/WITNESS:

By: /s/ Kim Schenk

 

Date: 1/2/18

 

3

 